UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4313


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRANDON JAMES PEGUESE, a/k/a Geese,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:07-cr-00017-GRA-4)


Submitted:    October 14, 2008              Decided:   November 3, 2008


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


D. Craig Brown, Florence, South Carolina, for Appellant. Alan
Lance Crick, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon James Peguese seeks to appeal his conviction,

pursuant to a guilty plea, on one count of conspiracy to possess

with intent to distribute five kilograms or more of cocaine and

the resulting sentence of 121 months.                      In criminal cases, the

defendant must file the notice of appeal within ten days after

the entry of judgment.            Fed. R. App. P. 4(b)(1)(A).                   With or

without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to thirty

days to file a notice of appeal.                     Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The   district     court       entered    judgment       on   November    2,

2007.     Peguese filed the notice of appeal on March 10, 2008.

Because Peguese is incarcerated, the notice is considered filed

as of the date it was properly delivered to prison officials for

mailing to the court.        Fed. R. App. P. 4(c)(1); Houston v. Lack,

487 U.S. 266 (1988).         The notice of appeal is dated after the

ten-day    period    expired      but      within    the     thirty-day      excusable

neglect period.         The record is otherwise ambiguous as to when

Peguese    gave   the    notice      of    appeal    to     prison     officials     for

mailing.        Accordingly,    we        remand    the    case   for     the   limited

purpose    of     allowing     the        district        court   to      obtain   this

information from the parties.               If the district court determines

that the notice of appeal was given to prison officials during

                                            2
the   excusable   neglect   period,       the   court   should   proceed   to

determine whether Peguese has shown excusable neglect or good

cause warranting an extension of the ten-day appeal period.                The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                    REMANDED




                                      3